t c summary opinion united_states tax_court corey l wheir petitioner v commissioner of internal revenue respondent docket no 4350-03s filed date corey l wheir pro_se frederic j frenandez for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure respectively in petitioner's federal income taxes for and the issues for decision are whether for the years in question petitioner is entitled under sec_162 and a to deductions for unreimbursed travel and transportation_expenses in connection with his employment and whether for the years petitioner is entitled under sec_162 to deductions for certain expenses_incurred in a body building trade_or_business activity some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was wisconsin rapids wisconsin petitioner is a boilermaker and has been engaged in this activity since during the years in issue he worked exclusively within the state of wisconsin at various plants and paper mills throughout the state he was a member of the boilermakers' union and all of his job assignments came from the union the union was affiliated with the afl-cio petitioner's one additional adjustment in the notice_of_deficiency is unreported interest_income of dollar_figure for the year the parties did not address this adjustment at trial consequently the court considers this item conceded by petitioner with respect to the two contested issues the court decides this case without regard to the burden_of_proof under sec_7491 work assignments were exclusively in the repair maintenance construction or rehabilitation of paper mills and power plants which included nuclear gas turbine and coal-fired plants engaged in either the generation of electricity or the production of pulp or paper products petitioner's work assignments were temporary lasting a few hours a few days several weeks or for months the latter categories usually involved new_construction or the major overhaul of an existing facility petitioner was never an employee of the regular workforce at any facility pursuant to a collective bargaining agreement between the union and the owners and operators of the various mills and power plants in wisconsin all work involving boilermakers at mills and plants was directed and coordinated by the union from its offices at waukesha wisconsin whenever a call or request came from a mill or plant for one or more boilermakers the union assigned boilermakers to the requesting plants under what was described as a ladder system wherein the union maintained a list of its boilermaker members whenever a call or request came for one or more boilermakers the first name or names on the list were assigned to the job when a job was completed the union steward at the mill called the union office at waukesha wisconsin and the laid off workers' names were placed at the bottom of the ladder the union had a no turn down policy which required each designated boilermaker to accept an assignment members of the union were never required to report to the union hall they were called by the union at their respective homes when they were given job assignments the boilermakers in essence were always on standby at their respective homes when they were not on assignment petitioner's home at wisconsin rapids wisconsin is practically in the geographic center of the state of wisconsin the union offices at waukesha wisconsin are in southeast wisconsin approximately minutes west of milwaukee for each of his job assignments petitioner traveled from his home at wisconsin rapids to the job site on a daily basis except that at more distant places the farthest being miles when occasionally he was required to work 10-hour shifts petitioner stayed overnight at a local motel some of petitioner's assignments were in his home area of wisconsin rapids or its environs and petitioner always drove home each day from these locations even if he worked a 10-hour shift for the years at issue petitioner worked pincite different locations throughout the state of wisconsin the farthest location from wisconsin rapids was kakuna wisconsin approximately miles from wisconsin rapids other locations as noted were elsewhere in the state including some within the environs of wisconsin rapids petitioner received no reimbursements for his expenses in driving to and from the job sites or for the room and meal expenses he incurred in connection with his assignments on his federal_income_tax returns for and petitioner claimed itemized_deductions for these expenses on schedules a itemized_deductions as unreimbursed employee_expenses these expenses included mileage for_the_use_of his automobile and the living_expenses incurred at the more distant locations from which it was neither practical nor feasible to drive home each day petitioner did not claim any deductions for expenses_incurred on any job assignments that were within a 35-mile radius of his home at wisconsin rapids the net amounts deducted on petitioner's federal_income_tax returns as miscellaneous unreimbursed employee business_expenses after the sec_67 adjustment were dollar_figure dollar_figure and dollar_figure respectively for and in the notice_of_deficiency respondent disallowed all the claimed deductions on the ground that the expenses were commuting expenses and therefore were personal and not deductible under sec_262 respondent has not questioned or challenged the substantiation of the amounts petitioner claimed in addition to his work as a boilermaker petitioner was also a professional bodybuilder in this activity petitioner lifted weights posed to display his muscular finesse trained other bodybuilders and gave seminars some of his poses were published in bodybuilding publications petitioner won awards and received at least one endorsement from a supplement manufacturer for which he received supplements valued at dollar_figure per month petitioner's income from this activity therefore came from posing seminars publication of his poses training bodybuilders and the supplements from the supplement manufacturer petitioner reported the income and expenses of his bodybuilding activity as a trade_or_business on schedules c profit or loss from business of his federal_income_tax returns for the years at issue petitioner reported the following income expenses and net losses gross_income dollar_figure dollar_figure dollar_figure total expenses big_number big_number big_number net_loss big_number big_number big_number in the notice_of_deficiency respondent disallowed deductions of expenses for supplements in the amounts of dollar_figure dollar_figure and dollar_figure respectively for the years in question respondent determined that these amounts represented payments for products that were personal and therefore were not deductible under sec_262 no other deductions were disallowed included in the disallowed deductions labeled as supplements were the costs of bison buffalo meat which petitioner consumed daily year round at the rate of pounds per day petitioner contends he consumed the meat for muscle development because the protein levels in buffalo are much higher than those in beef or other meat products in addition petitioner also consumed enormous quantities of vitamins and minerals through various types of shakes containing ingredients to enhance strength and muscle development petitioner also used a variety of other products that were not ingested but were simply sprayed on or massaged into the skin to enhance his appearance one of these products was called protan muscle juice professional posing oil and according to instructions was applied prior to pumping up backstage for optimum effects another similar product called blow out was applied to the body minutes before a workout still another product was massaged over the body several hours before a posing to provide a suntan brown color or a deep tan to the body most of these products could not be purchased in local health food stores but were purchased solely through advertisements in bodybuilding publications respondent in the notice_of_deficiency petitioner testified that while he could have consumed beef which is less expensive than bison he would have had to consume pounds of beef per day to equal the effects of the bison disallowed the deductions claimed for the described items on the ground that under sec_262 these expenses were personal because the products described could be consumed by bodybuilders and nonbodybuilders as well with respect to the first issue relating to petitioner's employment as a boilermaker sec_262 disallows any deduction for personal living or family_expenses transportation_expenses ordinarily incurred between one's residence and one's principal_place_of_business a job site are typically referred to as commuting expenses and are nondeductible personal expenses under sec_262 413_us_838 326_us_465 however transportation_expenses in going between one's business location and another business location are generally deductible under sec_162 additionally when an employee because of the nature of the work is required to stay at a business location and the stay requires sleep or rest the expenses for transportation meals_and_lodging are deductible under sec_162 as travel_expenses a taxpayer whose principal_place_of_business is at a distance from his residence cannot deduct the cost of the travel to and from the business or the costs of meals_and_lodging at the place of business such expenses are regarded as personal commuting expenses and are not deductible under sec_262 fausner v commissioner supra commissioner v flowers supra under an exception to this rule a taxpayer may deduct travel_expenses associated with employment that is temporary as opposed to indefinite in duration when the taxpayer is away from home 358_us_59 employment is temporary if it is expected to terminate within a relatively short_period and such termination is foreseeable 54_tc_355 affd 438_f2d_1216 6th cir in petitioner's situation there is no dispute that all of his work assignments were temporary the first issue in this case is whether under sec_162 petitioner is entitled to deductions for his transportation_expenses when he drove daily to and from his temporary assignments and whether under sec_162 petitioner is entitled to deduct travel_expenses when he stayed overnight at more distant locations from his home initially this court held in 56_tc_27 vacated and remanded per order 2d cir date that commuting is commuting regardless of the nature of the work engaged in the distance traveled or the mode of transportation used and disallowed the deduction by an employee of expenses for transportation from his residence to a distant temporary job the commissioner however in rev_rul 1953_2_cb_303 allowed deduction of transportation_expenses of an employee where the expenses are to a temporary as distinguished from an indefinite or permanent job where the job is beyond the general metropolitan area of the taxpayer's tax_home since turner this court has decided cases where the issue has been framed in terms of the test of rev_rul supra 70_tc_505 66_tc_467 rev_rul supra has been modified or clarified by the irs over the years for our purposes here rev_rul 1999_1_cb_361 applies and this case has been presented for decision under its provisions the parties do not dispute the applicability of revrul_99_7 supra revrul_99_7 supra in pertinent part provides in general daily transportation_expenses incurred in going between a taxpayer's residence and a work location are nondeductible commuting expenses however such expenses are deductible under the circumstances described in paragraph below a taxpayer may deduct daily transportation_expenses incurred in going between the taxpayer's residence and a temporary_work_location outside the metropolitan area where the taxpayer lives and normally works respondent's position as set out in a trial memorandum is as follows according to revrul_99_7 a taxpayer may deduct daily transportation incurred in going between the taxpayer's residence and a temporary_work_location outside the metropolitan area where the taxpayer lives and normally works in our case the petitioner does not live in a metropolitan area as defined by the united_states census bureau therefore the primary issue of concern is where the petitioner normally works the government's primary position is that the whole state of wisconsin would be deemed to be the petitioner's normal work area commuting area and any job site outside wisconsin would be deemed non-commuting the court disagrees with that construction or interpretation of revrul_99_7 supra nowhere in revrul_99_7 supra is there a definition of metropolitan area nor is there any statement in the revenue_ruling that the meaning of metropolitan area is an area designated as such by the u s bureau of the census moreover respondent has cited no legal authority adopting such a construction of metropolitan area additionally in the court's view such a meaning as respondent urges could lead to unfair and illogical results for example a boilermaker who happens to live in a bureau of the census- designated metropolitan area would be allowed a deduction for transportation_expenses to any job site outside that metropolitan area yet a taxpayer such as petitioner who does not live in an area so designated would not be entitled to deduct the same expenses such a position does not establish a level playing field for taxpayers it is evident that revrul_99_7 1999_1_cb_361 applies to daily transportation_expenses under sec_162 and does not address travel_expenses incurred away from home when sleep or rest is involved under sec_162 moreover continued the court is of the view and holds that an ordinary common sense meaning of metropolitan area as that term is used in revrul_99_7 supra applies in this case in webster's third new international dictionary the word metropolitan is defined as relating to or constituting a region including a city and the densely populated surrounding areas that are socially and economically integrated with it in this case petitioner on his tax returns considered a 35-mile radius from wisconsin rapids as his metropolitan area no evidence was presented to convince the court that the area should be expanded or diminished respondent presented two alternatives that would constitute a substitute for the term metropolitan area in revrul_99_7 supra one of the alternative positions is that petitioner's normal work area consisted of any area within miles from continued neither revrul_99_7 supra nor any of the intervening revenue rulings on this subject rev_rul 1994_2_cb_18 revrul_90_23 c b appears to have changed the concept of metropolitan area in rev_rul 1953_2_cb_303 there the employees in question ordinarily worked at construction jobs within the metropolitan area of a certain city and worked for only to months at a site located miles from the limits of that city and some distance beyond the suburbs generally regarded as constituting part of such metropolitan area rev_rul c b pincite the court questions why respondent in this case is characterizing metropolitan area as the entire state instead of characterizing metropolitan area in the same context that metropolitan area is characterized in rev_rul supra petitioner's home at wisconsin rapids respondent cited no authority to support this argument respondent's second alternative is that petitioner's normal work area should be based on an economic area defined by the bureau of economic analysis of the u s department of commerce the breadth of this area as it affected petitioner was considerably larger than the 35-mile radius from wisconsin rapids that petitioner used as the outer limits of his work area revrul_99_7 supra provides no alternatives to the term metropolitan area as that term is used in the ruling the court cannot ignore revrul_99_7 supra by adopting alternatives that in effect negate the ruling respondent presented no evidence to show that the 35-mile radius petitioner used was unreasonable the court therefore rejects the alternatives suggested by respondent accepts petitioner's 35-mile radius as the limit of the metropolitan area in which petitioner lived and holds that petitioner is entitled to deductions for the claimed travel and transportation_expenses petitioner therefore is sustained on this issue with respect to the second issue involving expenses_incurred in petitioner's bodybuilding activity respondent as noted earlier as to those job sites where petitioner stayed overnight because of distance and his extended work shifts which resulted in his incurring expenses for sleep or rest the deductibility of those expenses is governed by sec_162 respondent presented no argument addressing sec_162 disallowed expenses petitioner claimed for supplements which included buffalo meat consumed daily shake drinks of vitamins for energy and body enhancing effects and various skin or body applications to enhance petitioner's physical appearance as a competitive bodybuilder under sec_262 a taxpayer is not allowed deductions for personal living or family_expenses petitioner was engaged in a trade_or_business activity and the expenses he incurred that were ordinary and necessary to that activity are deductible under sec_162 the peculiarity of petitioner's business activity is that it included expenses for things that are generally considered personal as the court noted in 74_tc_1266 resolution of such issues requires a reconciliation of sec_262 and sec_162 in 320_us_467 the court held that whether expenses are ordinary and necessary business_expenses and therefore deductible is a question of fact and the taxpayer has the burden of demonstrating that the purpose of an expenditure is primarily business rather than personal and that the business in which the taxpayer is engaged benefited or was intended to be benefited by the expenditure in numerous cases the courts have decided that where a business wardrobe was a necessary condition for employment costs for the wardrobe are generally not deductible under sec_262 under the general_rule that where business clothing is suitable for general wear the expense is more inherently_personal than business related 262_f2d_411 2d cir affg 28_tc_1278 roth v commissioner 17_tc_1450 10_tc_581 affd 176_f2d_221 9th cir 8_tc_902 such costs are not deductible even when it is shown that the expense would not have been incurred but for the employment 524_f2d_640 10th cir however exceptions have been allowed where an item is useful only in the business environment in question hynes v commissioner supra pincite this case which does not involve clothing can nevertheless be analogized with these general rules with respect to petitioner's consumption of buffalo meat respondent has not challenged petitioner's argument that the meat developed proteins and strength that enhanced his bodily physique however there is no doubt that buffalo meat is also consumed as food by nonbodybuilders albeit not with the regularity and in the quantities consumed by petitioner on balance the court holds that petitioner's expenses for buffalo meat are inherently_personal and are not deductible under sec_262 respondent therefore is sustained on that portion of the expenses at issue the shake drinks consumed by petitioner also in the court's view fall in this same category and respondent is also sustained as to those disallowed expenses such items may well be consumed not only by bodybuilders but also by others interested in their health and physical appearance as noted above petitioner also used a variety of other products that were not ingested but were physically applied to the body primarily to enhance his appearance as a professional bodybuilder even though no evidence was presented to establish that those products were used by nonprofessional bodybuilders the court recognizes that such products could be and might in fact be used by nonprofessionals interested in their physical appearance the evidence presented indicates that these products were marketed only through bodybuilding publications and were not generally for sale through normal marketing outlets the fact that nonprofessionals may have used such products does not in the court's view tip the scale against professional bodybuilders bearing in mind the general_rule cited above that the court's role on questions of this nature is to reconcile sec_262 and sec_162 as to these products while there may be some doubt the court concludes on balance that the scale tips ever so slightly in favor of petitioner petitioner therefore is allowed a deduction for this portion of the expenses reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
